--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Franklin Credit Holding Corporation 8-K [fchc-8k_060412.htm]
Exhibit 10.1
 
 
EXECUTION COPY

PLAN SUPPORT AGREEMENT
 
This Plan Statement Support Agreement, dated as of May 18, 2012 (this
“Agreement”), is entered into by and among The Huntington National Bank,
Huntington Finance LLC (collectively, the “Holders”) and Franklin Credit Holding
Corporation (“FCHC,” and together with the Holders, the “Parties”).  All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in Prepackaged Plan of Reorganization of Franklin Credit
Holding Corporation (as amended, supplemented or modified the “Plan”).
 
RECITALS
 
WHEREAS:
 
A. The Holders collectively hold and own the claims against FCHC arising in
connection with the Licensing Debt;
 
B. FCHC has determined, and the Holders concur, that it is in the best interests
of FCHC’s creditors that the Plan be confirmed expeditiously to minimize expense
and increase the likelihood of a successful reorganization of FCHC;
 
C. The Parties have negotiated and agreed upon the principal terms of a
consensual proposed restructuring of FCHC through a prepackaged plan of
reorganization in substantially the form of the Plan annexed hereto as Exhibit
A;
 
D. Pursuant to the terms of this Agreement, the Holders have agreed to support
and, vote to accept (subject to the terms and conditions of this Agreement and
the receipt of definitive documentation reasonably acceptable to the Holders),
to the extent legally permissible, confirmation of the Plan pursuant to section
1129 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1530 (as amended,
the “Bankruptcy Code”); and
 
E. In expressing such support and commitment, the Parties do not desire and do
not intend in any way to derogate from or diminish the solicitation requirements
of applicable securities and bankruptcy law, or the fiduciary duties of FCHC or
any other Party having such duties.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
 
1. Incorporation of Recitals.  The recitals and prefatory phrases and paragraphs
set forth above are hereby incorporated in full, and made a part of, this
Agreement.
 
2. FCHC’s Support.  FCHC believes that prompt consummation of the Plan will best
facilitate FCHC’s financial restructuring and is in the best interests of FCHC’s
creditors, shareholders, and other parties in interest.  Accordingly, FCHC
hereby expresses its intention to seek approval of the Plan.  Without limiting
the foregoing, for so long as this
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
 
Agreement remains in effect, and subject to the Holders fulfilling their
obligations as contemplated herein, FCHC agrees:
 
 
a. to use its best efforts to file its voluntary petition to commence a chapter
11 case (“Chapter 11 Case”) in the United States Bankruptcy Court for the
District of New Jersey  (the “Bankruptcy Court”) on or before June 5, 2012;
 
b. to take such actions as may be necessary or appropriate to obtain
confirmation of the Plan;
 
c. not to pursue, propose or support, or encourage the pursuit, proposal or
support of, any plan of reorganization for FCHC that is inconsistent with the
Plan; and
 
d. to otherwise use its best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by the Plan at the earliest practicable date but not
later than August 7, 2012;
 
in all events expressly subject to the exercise (after consultation with outside
legal counsel and with prior notice to counsel to the Holders) by FCHC of its
fiduciary duties, as reasonably determined by FCHC’s board of directors.
 
3. Agreement to Support the Plan.  For so long as this Agreement remains in
effect, and subject to the Parties hereto fulfilling their respective
obligations as provided herein, each of the Holders agrees to
 
a. support confirmation and consummation of the Plan;
 
b. timely vote in favor of the Plan any and all claims (as defined by section
101(5) of the Bankruptcy Code) owned by such Holders or for which it is a
nominee, agent, investment manager, or advisor for beneficial holders thereof;
 
c. not pursue, propose, support, or encourage the pursuit, proposal or support
of, any chapter 11 plan or other restructuring or reorganization for, or the
liquidation of, FCHC (directly or indirectly) that is inconsistent with the
Plan;
 
d. not, nor encourage any other person or entity to, delay, impede, appeal or
take any other negative action, directly or indirectly, to interfere with, the
acceptance or implementation of the Plan;
 
e. not commence any proceeding or prosecute, join in, or otherwise support any
objection to, oppose, or object to the Plan; and
 
f. not take any other action, including but not limited to initiating any legal
proceedings or enforcing rights under any contract, agreement, or understanding
against FCHC prior to June 6, 2012.
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
 
4. Acknowledgment.
 
a. This Agreement is not and shall not be deemed to be a solicitation for
consent to the Plan in contravention of section 1125(b) of the Bankruptcy
Code.  Notwithstanding anything to the contrary contained herein, any obligation
of the Holders that is set forth in Section 3 herein is expressly conditioned on
the receipt of definitive documentation reasonably acceptable to the Parties.
 
b. Each Party acknowledges that no securities of FCHC are being offered or sold
hereby and that this Agreement neither constitutes an offer to sell nor a
solicitation to buy any securities of FCHC.
 
5. Limitations on Transfer of Holders’ Claims.  Each Holder shall not (i) sell,
transfer, assign, pledge, grant a participation interest in or otherwise dispose
of, directly or indirectly, its right, title or interest in respect of any of
Holder’s claims against FCHC, in whole or in part, or any interest therein, or
(ii) grant any proxies, deposit any of the Holder’s claims against FCHC into a
voting trust, or enter into a voting agreement with respect to any of such
claims (collectively, the “Transfer”), unless, as a condition precedent to such
Transfer, the transferees becomes a signatory to this Agreement.  No Holder may
create an affiliate or subsidiary for the sole purpose of acquiring any of the
Holder’s claims against FCHC without first causing such subsidiary or affiliate
to become a party hereto.  Any Transfer made in violation of this Section 5
shall be deemed null and void and of no force or effect.
 
6. Further Acquisition of Claims against FCHC.  This Agreement shall in no way
be construed to preclude any Holder from acquiring additional claims against
FCHC.  Any such additional claims so acquired shall be automatically subject to
the terms of this Agreement and such acquiring Holder shall promptly inform
counsel to FCHC of the acquisition of such additional claims.
 
7. Condition to Each Party’s Obligations.  Each Party’s obligations under this
Agreement are subject to the prior execution of this Agreement by the following
entities:
 
a. FCHC; and
 
b. each Holder.
 
In no event shall this Agreement be effective with respect to any Party until
the conditions set forth in this Section 7 are satisfied.
 
8. Termination Events.  This Agreement may terminate upon the occurrence of any
of the following events (each, a “Termination Event”):
 
a. any of the Parties shall have breached any of its material obligations under
this Agreement and such breach would excuse the non-breaching Party’s further
performance hereunder;
 
b. solicitation of votes to accept the Plan shall not have been commenced by May
21, 2012;
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
 
c. acceptance of the Plan by the Holders shall not have been received by June 4,
2012;
 
d. the Chapter 11 Case of FCHC shall have not been commenced by June 5, 2012 or
shall have been dismissed or converted to a case under Chapter 7 of the
Bankruptcy Code, or an interim or permanent trustee shall have been appointed in
the Chapter 11 Case, or a responsible officer or examiner with powers beyond the
duty to investigate and report (as set forth in sections 1106(a)(3) and (4) of
the Bankruptcy Code) shall be appointed in the Chapter 11 Case;
 
e. any court (including the Bankruptcy Court) shall have declared, in an order
that shall not have been stayed, modified, or vacated on appeal (a “Final
Order”) this Agreement to be unenforceable;
 
f. entry of a Final Order by the Bankruptcy Court denying confirmation of the
Plan;
 
g. if the combined hearing on confirmation of the Plan and approval of the
related disclosure statement shall not have occurred by July 31, 2012;
 
h. if the effective date of the Plan shall not have occurred by August 7, 2012;
 
i. any material adverse change shall occur in the business, assets, financial
condition, operations, liabilities (whether contractual, environmental or
otherwise), or properties of FCHC and its subsidiaries, taken as a whole, since
the end of the most recently ended fiscal month or in the facts and information
as represented to date, other than the Chapter 11 Case; or
 
j. the board of directors of FCHC have determined in good faith, after
consultation with outside legal counsel, that the taking of any action under
this Agreement would be inconsistent with its fiduciary duties.
 
9. Termination of this Agreement.
 
a. Upon the occurrence of any of the Termination Events described in paragraphs
8(b) through (g) herein, this Agreement shall terminate automatically and
without further notice or action by any Party.
 
b. Upon the occurrence of the Termination Event described in paragraph 8(i)
herein, this Agreement shall terminate upon receipt of written notice by FCHC to
the counsel for the Holders.
 
c. Upon the occurrence of any of the Termination Events described in paragraphs
8(a) and 8(h) herein, if FCHC is the breaching Party, this Agreement shall
terminate upon FCHC’S receipt of written notice from the Holders, and a failure
by FCHC to remedy such breach within three (3) business days; provided, however,
that the right to terminate hereunder
 
 
 

--------------------------------------------------------------------------------

 
 
shall not preclude any non-breaching Party from seeking specific performance or
any other remedy available under applicable law for breach of this Agreement.
 
d. Upon the occurrence of the Termination Event described in paragraph 8(a), if
a Holder is the breaching Party, this Agreement shall terminate upon the
breaching Holder’s receipt of written notice from FCHC, and a failure by such
breaching Holder to remedy such breach within three (3) business days; provided,
however, that the right to terminate hereunder shall not preclude any
non-breaching Party from seeking specific performance or any other remedy
available under applicable law for breach of this Agreement.
 
e. Specific Performance; Damages.  This Agreement is intended as a binding
commitment enforceable in accordance with its terms.  Each Party acknowledges
and agrees that the exact nature and extent of damages resulting from a breach
of this Agreement are uncertain at the time of entering into this Agreement and
that breach of this Agreement would result in damages that would be difficult to
determine with certainty.  It is understood and agreed that money damages would
not be a sufficient remedy for any breach of this Agreement and that the Parties
shall each be entitled to specific performance and injunctive relief as remedies
for any such breach, and further agree to waive, and to use their best efforts
to cause each of their representatives to waive, any requirement for the
securing or posting of any bond in connection with such remedy.  Such remedies
shall not be deemed to be the exclusive remedies for the breach of this
Agreement by any Party or its representatives.
 
10. Effect of Termination.  Upon termination of this Agreement, all obligations
hereunder shall terminate and shall be of no further force and effect; provided,
however, that any claim for breach of this Agreement shall survive termination
and all rights and remedies with respect to such claims shall not be prejudiced
in any way; provided, further, that the breach of this Agreement by one or more
Parties shall not create any rights or remedies against any non-breaching Party
unless such non-breaching Party has participated in or aided and abetted the
breach by a breaching Party or Parties.
 
11. Representations and Warranties.   Each Party represents and warrants to each
other Party, severally but not jointly, that the following statements are true,
correct and complete as of the date hereof or as of the date of the execution of
this Agreement:
 
a. Corporate Power and Authority.  It is duly organized, validly existing, and
in good standing under the laws of the jurisdiction under which it is organized,
and has all requisite corporate, partnership or other power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
to perform its respective obligations under, this Agreement.
 
b. Authorization.  The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or other action on its part.
 
c. Binding Obligation.  This Agreement has been duly executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable in
accordance with the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY

d. No Conflicts.  The execution, delivery and performance by it (when such
performance is due) of this Agreement does not and shall not (i) violate any
provision of law, rule or regulation applicable to it or any of its subsidiaries
or its certificate of incorporation or bylaws or other organizational documents
or those of any of its subsidiaries or (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it or any of its subsidiaries is a
party.
 
12. Amount of Claims.  Each Holder represents and warrants that, as of the date
of this Agreement, it is the beneficial owner of, or the nominee, investment
manager, or advisor for beneficial holders of, the claims arising in connection
with the Licensing Debt.
 
13. Amendment or Waiver.  Except as otherwise specifically provided herein, this
Agreement may not be modified, waived, amended or supplemented unless such
modification, waiver, amendment or supplement is in writing and has been signed
by each Party.  No waiver of any of the provisions of this Agreement shall be
deemed or constitute a waiver of any other provision of this Agreement, whether
or not similar, nor shall any waiver be deemed a continuing waiver (unless such
waiver expressly provides otherwise).
 
14. Notices.  Any notice required or desired to be served, given or delivered
under this Agreement shall be in writing, and shall be deemed to have been
validly served, given or delivered if provided by personal delivery, or upon
receipt of fax delivery, as follows:
 
a. if to FCHC, to Lisa S. Bonsall, Esq. and Scott Bernstein, Esq., McCarter &
English, LLP, 100 Mulberry Street, Four Gateway Center, Newark, NJ 07102, fax:
(973) 624-7070; and
 
b. if to the Holders, to Jack R. Pigman, Esq., Porter Wright Morris & Arthur
LLP, 41 South High Street, Suites 2800 – 3200, Columbus, OH 43215-6194,
fax:  (614) 227-2100.
 
15. Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ANY CONFLICTS OF LAW PROVISION WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION.  By its execution and delivery of this
Agreement, each of the Parties hereto irrevocably and unconditionally agrees for
itself that any legal action, suit or proceeding against it with respect to any
matter under or arising out of or in connection with this Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding, shall be brought in the federal or state courts located in the State
of New Jersey, County of Essex.  By execution and delivery of this Agreement,
each of the Parties hereto irrevocably accepts and submits itself to the
exclusive jurisdiction of such court, generally and unconditionally, with
respect to any such action, suit or proceeding, and waives any objection it may
have to venue or the convenience of the forum.
 
16. Headings.  The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
 
17. Interpretation.  This Agreement is the product of negotiations of the
Parties, and in the enforcement or interpretation hereof, is to be interpreted
in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion hereof, shall not be effective in regard to the
interpretation hereof.
 
18. Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of the Parties and their respective successors, assigns, heirs,
transferees, executors, administrators and representatives.
 
19. No Third-Party Beneficiaries.  Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties hereto and no other
person or entity shall be a third-party beneficiary hereof.
 
20. No Waiver of Participation and Reservation of Rights.  Except as expressly
provided in this Agreement and in any amendment among the Parties, nothing
herein is intended to, or does, in any manner waive, limit, impair or restrict
the ability of each of the Parties to protect and preserve its rights, remedies
and interests, including without limitation, its claims and causes of action, if
any, against any of the other Parties (or their respective affiliates or
subsidiaries) or its full participation in the Chapter 11 Case.  If the
transactions contemplated by this Agreement or in the Plan are not consummated,
or if this Agreement is terminated for any reason, the Parties fully reserve any
and all of their rights.
 
21. No Admissions.  This Agreement shall in no event be construed as or be
deemed to be evidence of an admission or concession on the part of any Party of
any claim or fault or liability or damages whatsoever.  Each of the Parties
denies any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.  No
Party shall have, by reason of this Agreement, a fiduciary relationship in
respect of any other Party or any person or entity, or FCHC, and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon any Party any obligations in respect of this Agreement except as
expressly set forth herein.
 
22. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement.  Delivery of an executed signature page of this
Agreement by facsimile shall be effective as delivery of a manually executed
signature page of this Agreement.
 
23. Representation by Counsel.  Each Party acknowledges that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated herein.  Accordingly, any rule of law or any legal decision that
would provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.
 
24. Entire Agreement.  This Agreement and the Annexes hereto constitute the
entire agreement between the Parties and supersede all prior and contemporaneous
agreements, representations, warranties and understandings of the Parties,
whether oral, written or implied, as to the subject matter hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION COPY

25. Several Not Joint.  The agreements, representations and obligations of the
Parties under this Agreement are, in all respects, several and not joint.  Any
breach of this Agreement by any Party shall not result in liability for any
other non-breaching Party.
 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.
 



   
Franklin Credit Holding Corporation
         
By:
/s/ Paul D. Colasono
   
Name:
Paul D. Colasono    
Title:
CFO, EVP

 



   
The Huntington National Bank
         
By:
/s/ Mark Taylor Bahlmann
   
Name:
Mark Taylor Bahlmann    
Title:
Authorized Signer

 



   
Huntington Finance LLC
         
By:
/s/ Richard Cheap
   
Name:
Richard Cheap    
Title:
General Counsel

 
 

--------------------------------------------------------------------------------